EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Robin Snader on 7/26/2022.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 		
 in the claims 
 The Current attached version of claims replaces all previous versions of the claims. 

1.	(Currently Amended) An apparatus for initiating a group-based communication browser session, the apparatus comprising at least one processor and at least one non-transitory memory including program code, the at least one non-transitory memory and the program code configured to, with the at least one processor, cause the apparatus to at least:
generate, via  the at least one processor of the apparatus, a group-based communication browser session initiation request;
load a boot data object preloaded on a client device, the boot data object being associated with  the group-based communication browser session to be booted on the client device,
wherein the boot data object comprises one or more predefined parameters of a booting operation stored locally on the client device, wherein the boot data object is applicable to a plurality of executable software applications, and
wherein the boot data object comprises at least one group identifier identifying at least one group-based communication channel of a group-based communication system to which a specific group-based communication system user associated with the client device has access; [[and]]
download, from  the group-based communication system facilitating communication between a set of validated users who are associated with a workspace of the group-based communication system, at least one asset data and application data based on a specific application of the plurality of executable software applications; and
generating a display associated with the group-based communication browser session while the apparatus is unconnected from the group-based communication system,
wherein the at least one asset data and the application data  are configured for generation of at least a portion of [[a]] the display associated with the group-based communication browser session, and
wherein the at least one asset data and the application data are downloaded based on metadata indicating group-based communication system utilization related to a use by  the specific group-based communication system user of at least one specific group-based communication channel.

2.	(Original) The apparatus of claim 1, wherein the boot data object comprises a static HTML payload.

3.	(Original) The apparatus of claim 2, wherein the static HTML payload is constant for the plurality of executable software applications.

4.	(Currently Amended) The apparatus of claim 1, wherein downloading the at least one asset data and the application data comprises downloading the at least one asset data and the application data in parallel.

5.	(Currently Amended) The apparatus of claim 1, wherein one or more of the at least one asset data or the application data is stored in memory on the apparatus.

6.	(Cancelled) 

7.	(Original) The apparatus of claim 1, wherein generation of the group-based communication browser session initiation request comprises generating the group-based communication browser session initiation request based at least in part on received user input.

8.	(Currently Amended) A computer program product for initiating a group-based communication browser session, the computer program product comprising at least one non-transitory computer-readable storage medium having computer-readable program code portions stored therein, the computer-readable program code portions comprising an executable portion configured to:
generate, via at least one processor of a client device, a group-based communication browser session initiation request;
load a boot data object preloaded on the client device, the boot data object being associated with the group-based communication browser session to be booted on the client device,
wherein the boot data object comprises one or more predefined parameters of a booting operation stored locally on the client device, wherein the boot data object is applicable to a plurality of executable software applications, and
wherein the boot data object comprises at least one group identifier identifying at least one group-based communication channel of a group-based communication system to which a specific group-based communication system user associated with the client device has access; [[and]]
download, from the group-based communication system facilitating communication between a set of validated users who are associated with a workspace of the group-based communication system, at least one asset data and application data based on a specific application of the plurality of executable software applications; and
generating a display associated with the group-based communication browser session while the client device is unconnected from the group-based communication system,
wherein the at least one asset data and the application data are configured for generation of at least a portion of [[a]] the display associated with the group-based communication browser session, and
wherein the at least one asset data and the application data are downloaded based on metadata indicating group-based communication system utilization related to a use by the specific group-based communication system user of at least one specific group-based communication channel.

9.	(Original) The computer program product of claim 8, wherein the boot data object comprises a static HTML payload.

10.	(Original) The computer program product of claim 9, wherein the static HTML payload is constant for the plurality of executable software applications.

11.	(Currently Amended) The computer program product of claim 8, wherein downloading the at least one asset data and the application data comprises downloading the at least one asset data and the application data in parallel.
12.	(Currently Amended) The computer program product of claim 8, wherein one or more of the at least one asset data or the application data is stored in memory on the client device.

13.	(Cancelled) 

14.	(Original) The computer program product of claim 8, wherein generation of the group-based communication browser session initiation request comprises generating the group-based communication browser session initiation request based at least in part on received user input.

15.	(Currently Amended) A computer-implemented method for initiating a group-based communication browser session, the computer-implemented method comprising:
generating, via at least one processor of a client device, a group-based communication browser session initiation request;
loading a boot data object preloaded on the client device, the boot data object being associated with  the group-based communication browser session to be booted on the client device,
wherein the boot data object comprises one or more predefined parameters of a booting operation stored locally on the client device, wherein the boot data object is applicable to a plurality of executable software applications, and
wherein the boot data object comprises at least one group identifier identifying at least one group-based communication channel of a group-based communication system to which a specific group-based communication system user associated with the client device has access; [[and]]
downloading, from the group-based communication system facilitating communication between a set of validated users who are associated with a workspace of the group-based communication system, at least one asset data and application data based on a specific application of the plurality of executable software applications; and
generating a display associated with the group-based communication browser session while the client device is unconnected from the group-based communication system,
wherein the at least one asset data and the application data are configured for generation of at least a portion of [[a]] the display associated with the group-based communication browser session, and
wherein the at least one asset data and the application data are downloaded based on metadata indicating group-based communication system utilization related to a use by the specific group-based communication system user of at least one specific group-based communication channel.

16.	(Original) The computer-implemented method of claim 15, wherein the boot data object comprises a static HTML payload.

17.	(Original) The computer-implemented method of claim 16, wherein the static HTML payload is constant for the plurality of executable software applications.

18.	(Currently Amended) The computer-implemented method of claim 15, wherein downloading the at least one asset data and the application data comprises downloading the at least one asset data and the application data in parallel.

19.	(Currently Amended) The computer-implemented method of claim 15, wherein one or more of the at least one asset data or the application data is stored in memory on the client device.

20.	(Cancelled) 


		Examiner’s statement of reasons for allowance
The following is an examiner’s statement of reasons for allowance: The cited art dies not disclose or suggest a boot data object comprising at least one group identifier identifying at least one group-based communication channel to which a user has access, wherein the boot data object comprises at least one group identifier identifying at least one group-based communication channel of a group-based communication system to which a specific group-based communication system user associated with the client device has access  and downloading at least one asset data and application based on metadata indicating group-based communication system utilization related to a use by a group-based communication user of at least one specific group-based communication channel  and generating a display associated with the group-based communication system browser session while the client device is unconnected from the group-based communication system.
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULLAHI ELMI SALAD whose telephone number is (571)272-4009. The examiner can normally be reached 9:30AM-6:PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ABDULLAHI E SALAD/ Primary Examiner, Art Unit 2452